UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4030


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RUSHAUN NECKO PARKER, a/k/a Duke,          a/k/a     Rushuan   Nekoe
Parker, a/k/a Rushuan Nikoe Parker,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Malcolm J. Howard,
Senior District Judge. (7:10-cr-00011-H-1)


Submitted:   January 14, 2014             Decided:    February 11, 2014


Before WILKINSON, DIAZ, and FLOYD, Circuit Judges.


Affirmed and remanded by unpublished per curiam opinion.


Charles R. Brewer, Asheville, North Carolina, for Appellant.
Thomas G. Walker, United States Attorney, Jennifer P. May-
Parker, Kristine L. Fritz, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rushaun      Necko    Parker    appeals     the      384-month   sentence

imposed by the district court after his initial sentence was

vacated pursuant to United States v. Simmons, 649 F.3d 237 (4th

Cir. 2011) (en banc).               In our prior opinion, we granted the

Government’s        motion     to     remand      for     resentencing,        reversed

Parker’s conviction under 18 U.S.C. § 922(g) (2012), affirmed

his other convictions, vacated the sentence, and remanded to the

district court.         United States v. Parker, 465 F. App’x 283 (4th

Cir. 2012) (No. 11-4647).

              On remand, the probation officer issued a memorandum

to the district court that described the changes to Parker’s

Guidelines range as a result of Simmons and this court’s remand.

Parker’s offense level was unaffected because it was calculated

based on drug quantity, but his criminal history category was

lowered      to    IV   from   VI    because     he     was   no    longer     a   career

offender.         The sentencing range for Counts One, Two, and Four,

based   on    a    total   offense    level      of   thirty-eight      and    criminal

history category IV, was 324 to 405 months of imprisonment.                          The

probation officer also noted the revised statutory imprisonment

ranges effected by the FSA, which capped the sentence for Counts

One, Two, and Five at 480 months and for Count Three at 240

months.      Count Six required a consecutive sixty-month term of



                                             2
imprisonment, and Count Seven carried a statutory maximum of 240

months.     (J.A. 117-18).

             At the resentencing hearing, the district court stated

the    revised      sentencing       ranges       and     other        changes     to    the

sentencing        parameters     that      occurred        since        Parker’s        first

sentencing.       The court briefly summarized the facts of the case

and stated that it was considering a sentence at the lower end

of    the   revised    Guidelines        range.         When    the     court    solicited

argument from counsel as to an appropriate sentence, Parker’s

counsel stated that Parker desired a continuance.                             The district

court denied the request.                Counsel then summarily restated his

objections from the initial sentencing hearing, and the district

court noted the objections for the record.                             The court heard

argument     from     the     parties     and    allocution          from     Parker,    and

sentenced Parker to a total of 384 months of imprisonment.

             On     appeal,    Parker      argues       that     the     district       court

improperly calculated the Guidelines sentencing range, erred in

denying     his     motion     for   a    continuance           of     the    resentencing

hearing, erred in refusing to review and consider the objections

to    the    original        presentence        investigation           report     at     the

resentencing        hearing,      and     that      the        written        judgment     is

erroneous.

             This     court    reviews      a    sentence        for     procedural      and

substantive        reasonableness         under     an         abuse     of     discretion

                                            3
standard.       Gall v. United States, 552 U.S. 38, 51 (2007).                           In

evaluating      procedural         reasonableness,     we    consider    whether      the

district       court       properly    calculated     the    defendant’s       advisory

Guidelines range, gave the parties an opportunity to argue for

an   appropriate           sentence,    considered    the    18    U.S.C.      § 3553(a)

(2012) factors, selected a sentence supported by the record, and

sufficiently explained the selected sentence.                      Gall, 552 U.S. at

49-51.     If the sentence is free of procedural error, we review

it   for      substantive       reasonableness,       taking      into   account     the

totality of the circumstances.                   Id. at 51.       We presume that a

sentence       within       a   properly    calculated       Guidelines      range       is

substantively reasonable.               United States v. Susi, 674 F.3d 278,

289 (4th Cir. 2012).

               In    his     first    argument,     Parker    asserts    that,      as    a

result of the Fair Sentencing Act of 2010 (FSA), his Guidelines

calculations should have changed, resulting in a lower total

offense level.             This argument is meritless.            The record reveals

that,    in    the     original       presentence    investigation       report,     the

probation officer applied the 2010 edition of the Sentencing

Guidelines, as amended by the emergency amendments promulgated

pursuant      to     the    FSA,   which   were    effective      November     1,   2010.

These    amendments          increased     the    quantities      of   crack    cocaine

required       for     drug     quantity     based    offense      levels      in    U.S.

Sentencing Guidelines Manual § 2D1.1(c) (2010).                          Although the

                                             4
revised    statutory       punishments      effected       by    the     FSA       were    not

applied at Parker’s initial sentencing, the Guidelines revisions

were    clearly     applied.        Thus,       there    was     no     change       to    his

Guidelines calculations at resentencing, except for the reduced

criminal       history   category    and    the     reduced      statutory          caps    on

imprisonment,      which    exceeded     the      sentencing       ranges         under    the

Guidelines.

               Parker also argues that the court erred in failing to

reconsider his objections to the initial PSR at the resentencing

hearing.       Other than restating his objections, counsel did not

request any further discussion or ruling by the court.                                 Thus,

Parker’s claim is reviewed only for plain error.                             To establish

plain error, Parker must show:                  “(1) there is an error, (2) the

error is plain, . . . (3) the error affects substantial rights

 . . . [and] the error seriously affects the fairness, integrity

or public reputation of judicial proceedings.”                               Henderson v.

United States, 133 S. Ct. 1121, 1126 (2013) (internal quotation

marks    and    alterations    omitted).           Generally,      for       an    error    to

affect     a     defendant’s        substantial          rights,        it        “must     be

prejudicial,       which    means    that        there    must     be    a        reasonable

probability that the error affected the outcome . . . .”                              United

States v. Marcus, 560 U.S. 258, 262 (2010) (internal quotation

marks omitted).



                                            5
             This    court    has   recognized         that,    when    it   vacates      a

sentence,    the     district    court    on    remand     is    not    bound      by   its

original sentencing determinations and may, but is not required

to, reconsider those findings.                  Susi, 674 F.3d at 284.                  We

conclude that the district court did not err in failing to sua

sponte reconsider Parker’s objections that were resolved at the

initial sentencing hearing.              Parker cites no authority for his

argument that the court should have reconsidered its objections,

and   does   not     assert   any      specific    objections      that      the    court

should have reconsidered, or assert any error in the court’s

resolution      of    those     objections        at    the     initial      sentencing

hearing.       Finally, Parker’s only assertion of prejudice is a

general statement that the court’s failure to specifically rule

on objections that did not affect the sentencing range might

prejudice Parker in the future.                We conclude that the court did

not err in determining Parker’s sentencing range.

             Parker next argues that the district court erred in

denying his motion to continue the resentencing hearing.                                We

review this claim for an abuse of discretion, which occurs when

the denial of a continuance “is an unreasoning and arbitrary

insistence upon expeditiousness in the face of a justifiable

request for delay.            Even if such an abuse of discretion is

found,   the    defendant       must    show    that     the    error     specifically

prejudiced his case in order to prevail.”                         United States v.

                                           6
Copeland,     707 F.3d 522,    531    (4th       Cir.)     (internal        quotation

marks, citations, and alterations omitted), cert. denied, 134 S.

Ct. 126 (2013).         We find no abuse of discretion.                    Parker did not

move   for     a    continuance       until       the    resentencing          hearing     was

underway.      The only reason stated for requesting a continuance

was to provide additional time to work on a defense.                             Parker was

previously         convicted    by    a   jury,         so    there      was   no     defense

available.         To the extent Parker wished for additional time to

prepare      for    sentencing,       neither       he       nor   counsel      stated     any

specific     preparation       for    which       additional       time    was      required.

Moreover,      as     the    district     court         noted,     the    issues      to    be

considered at resentencing were straightforward.                           Parker failed

to state a justifiable request for delay, and fails on appeal to

demonstrate that the denial of a continuance prejudiced him in

any way.

             Finally,        Parker    argues        that      the    written        judgment

contains errors in that it states that, as to Counts One through

Four, he was found guilty of a violation of 21 U.S.C. § 851

(2012) in addition to 21 U.S.C. §§ 841(a)(1) and 846 (2012).                                He

also   asserts       that    the     judgment      erroneously        states        that   the

offenses in Counts Two and Three ended on January 27, 2010,

rather than the dates specified in the indictment, November 9,

2009, and December 1, 2009, respectively.                          The Government does

not dispute the existence of these clerical errors, which the

                                              7
district   court   may   correct   under   Federal   Rule   of   Criminal

Procedure 36.

           Accordingly, we affirm Parker’s sentence, but remand

to the district court for the limited purpose of correcting the

clerical errors specified above.        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                 AFFIRMED AND REMANDED




                                    8